     Case 2:14-cv-02052-KJM-DB Document 99 Filed 02/09/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT

 8                     FOR THE EASTERN DISTRICT OF CALIFORNIA

 9
10   Scott Johnson,                                         No. 2:14-cv-02052-KJM-DB
11                             Plaintiff,                   ORDER
12           v.
13
     Mike Patel,
14
                               Defendant.
15

16          Plaintiff filed a complaint on September 5, 2014, alleging violations of the Americans

17   with Disability Act and the Unruh Civil Rights Act. The case was set for a videoconference

18   status conference regarding trial setting on February 5, 2021, and the parties were directed to file

19   a joint status report fourteen days prior. Minute Order, ECF No. 96. Plaintiff attempted to confer
20   with defendant on the joint status report, but defendant did not respond. Joint Status Report at 1,

21   ECF No. 97. The court held the status conference, but defendant did not appear. Minute Order,

22   ECF No. 98.

23          IT IS THEREFORE ORDERED that defendant show cause within fourteen days of the

24   date of this order why the undersigned should not direct plaintiff to move for default judgment

25   without further delay.

26   DATED: February 9, 2021.

27

28

                                                      1
